DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-118, 120-122, 125, 129, 131 and 135-136 are cancelled.
Claims 127 and 133-134 are withdrawn.
Claims 119, 123-124, 126, 128, 130, and 132 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is being considered by the examiner.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 119-120, 123-124, 126, 128, 130-132, and 136 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The rejection of claim 136 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hibbs (American Journal of Pathology, Vol. 165, Pg. 397-414, 2004, on IDS), in view 

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 119, 123-124, 126, 128, 130, and 132 remain rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s Arguments:  Claims 119-121, 123, 124, 126, 128, 130-132, and 136 have been rejected for allegedly failing to satisfy the written description requirement of 35 U.S.C. §112(a).
First, the Examiner contends that the claims encompass domain antibodies, for which allegedly none have been taught which can bind Soxll. Applicant respectfully disagrees with the Examiner’s position. However, in the sole interest of expediting prosecution, Applicant has amended claim 119 to define the antigen-binding fragments, thereby overcoming the instant rejection.

In view of the foregoing, Applicant submits that the written description rejections are untenable. Withdrawal of the rejections is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
The definition of antibody on page 8 includes heavy chains and light chains.  These encompass and read on dAbs.  Therefore, the instant claims still recite dAbs that must bind the recited epitope, which, has been amended to be SEQ ID No. 3 specifically.  However, as previously stated, there are no dAbs taught against Sox11, let alone SEQ ID NO. 3. Therefore, for the reasons of record, a representative amount of species has not been shown to represent the full scope of antibody in the claim and so this rejection must stand.  
Furthermore, as noted above, Applicant requires not just Sox11 binding but SEQ ID NO. 3 binding of the recited antibody in all claims.  There are no CDR sets taught in the specification that provide this function and so Applicant has not shown possession of a representative number of species for any type of antibody that meets this claim limitation for the reasons of record.  
Thus, this rejection stands.
    

Claim Rejections - 35 USC § 103
Claims 119, 123-124, 126, 128, 130, and 132 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hibbs (American Journal of Pathology, Vol. 165, Pg. 397-414, 2004, on IDS), in view of Skubitz (Translational Research, Vol. 148, No. 5, Pg. 223-248, 2006, on IDS), Tothill (Clinical Cancer Research, Vol. 14, Pg. 5198-5208, 2008, on IDS), Clarke (US2006/0019256, published 01/26/2006, on IDS), Lai (US2007/0237770, filed 04/12/2006, on IDS), and Woolf (WO2003/016475, published 02/27/2003).
Applicant’s Arguments:  Claims 119-121, 123, 124, 126, 128, and 130-132 have been rejected under 35 U.S.C. §103(a) as allegedly unpatentable over Hibbs et al. in view of Skubitz et al., Tothill et al., Clarke et al., Lai et al., and Woolf et al. 
Applicant respectfully disagrees with the Examiner’s position for at least the reasons of record and those set forth below.
At the outset, Applicant has amended claim 119 to require that step (b) is carried out using immunohistochemistry (IHC) and to require that the antibody or antigen-binding fragment thereof targets the specific protein sequence of SEQ ID NO: 3. None of the references cited by the Examiner, either alone or in combination, disclose or suggest the use of IHC-based methods based on an antibody which binds the particular amino acid sequence of SEQ ID NO: 3 for the measurement of Soxll protein in order to diagnose epithelial ovarian cancer.
Applicant submits that the skilled person would not have expected the gene expression profiling results of the prior art, obtained by measuring Soxll RNA, to have 
Hibbs et al. only mention measurement of Soxll gene expression by measurement of RNA levels (see page 398, section entitled Gene Expression Analysis). As discussed in the final paragraph on page 401, only a subset of the genes in Tables 2 and 3 were selected for further analysis of their protein counterparts by immunohistochemistry. Soxll was not among this subset of only seven genes.
As discussed on page 401 of Hibbs et al., genes were only selected for further analysis if, among other criteria, they were present “in the vast majority of ovarian carcinoma samples.” Hibbs et al. teach that Soxll does not meet this criterion. As discussed previously, Table 2 of Hibbs et al. shows that only 30% of ovarian carcinoma samples expressed Soxll mRNA. Clearly 30% is not a “vast majority” of samples and precludes the skilled artisan from selecting Soxl1l for analysis by immunohistochemistry based on the criteria of Hibbs et al.
Therefore, contrary to the Examiner’s assertion in the final paragraph of page 10 of the Office Action, Hibbs et al. does imply that Soxll was not worthy of further investigation as 1) the marker did not meet the criteria for further examination and 2) seven other biomarkers were chosen over Soxll and included in the final analysis by IHC. Three of these biomarkers (88 integrin subunit, claudin-4 and S100Al1) were then identified as potential candidate tumour markers following this analysis (see Abstract).
In addition to the above, Hibbs et al. teach that while biomarkers may have upregulated RNA expression, the upregulation in RNA does not always correlate to upregulated protein expression. As discussed in the section entitled 
Following from this, the skilled person would not conclude that Soxll protein would be a marker for the diagnosis of ovarian cancer using IHC measurement techniques as Soxll RNA was increased in only 30% of ovarian cancer samples and protein expression does not always correlate with RNA expression levels. Therefore, Hibbs et al. do not disclose or suggest measurement of Soxll protein as a biomarker for the diagnosis of ovarian cancer using IHC, especially not when using an antibody targeting the particular protein sequence of SEQ ID NO: 3.
It was also well known in the art before the 2008 priority date of the present application that mRNA and protein expression levels are not always highly correlated. For example, Pascal et al. (BMC Genomics (2008) 9:246; submitted herewith) disclose that correlation of gene and protein expression levels was “poor to moderate” and ranges between 46-68% (see Abstract).
Considering the other documents cited by the Examiner, Applicant submits that the references cannot be combined with Hibbs et al. to arrive at the claimed invention. Skubitz et al. solely relates to the determination of ovarian cancer subsets by measuring biomarker RNA levels. Skubitz et al. do not disclose or even suggest further investigating the biomarkers by measuring protein levels, and certainly does not suggest the diagnostic power of such a method using IHC.
Tothill et al. relates to linking subtypes of ovarian cancer to clinical outcome (see Abstract), and only mentions the use of IHC for confirmatory staining of MUC1 (Figure 2) 
In view of the foregoing, the skilled person would not combine Skubitz et al. and/or Tothill et al. with Hibbs et al. to measure Soxll by IHC for the diagnosis of ovarian cancer.
As discussed previously, Clarke et al. only associate Soxll overexpression with breast cancer (see Table 5 which refers to Soxll upregulation in UPTG which is explained in paragraph [0342] as referring to breast cancer cells). Clarke et al. only demonstrate IHC as being used to measure levels of B-catenin in breast cancer cells (see paragraphs 302 and 318).
Lai et al. do not teach the diagnosis of ovarian cancer using Soxll protein measurements. Lai et al. relates only to Soxll mRNA measurement, which for the same reasons as discussed above in relation to Hibbs et al., would not be understood to correlate with upregulated Soxll protein levels, let alone be indicative of Soxll diagnosis using protein levels measured by IHC. Whilst briefly mentioning the possibility of using IHC methods, Lai et al. do not actually show that IHC could be used to determine Soxll levels, and do not link this to diagnosis of ovarian cancer.
Woolf et al. is focused on amino acid sequences involved in pain and therefore does not relate to the diagnosis of ovarian cancer using Soxll protein measurement. Further, Woolf et al. do not disclose or suggest the use of IHC for the measurement of protein biomarkers for the diagnosis of ovarian cancer.
In view of the foregoing, Clarke et al., Lai et al., and Woolf et al. would not be combined with any of Hibbs et al., Skubitz et al., or Tothill et al. in order to definitively 
In stark contrast to the above, the Examples of the present application, in particular Example A and Figures 1 and 2, show that ovarian cancer was successfully diagnosed based solely on Soxll protein expression as determined by IHC using an antibody targeting the protein sequence of SEQ ID NO: 3. The ability to diagnose ovarian cancer based on the expression of only Soxll protein as determined by IHC would not have been expected based on the data presented in the references cited by the Examiner for the reasons discussed above.
Therefore, the cited references, either taken alone or in combination with each other, could not have been used to arrive at the invention of the amended claims without the exercise of inventive skill. Accordingly, Applicant submits that the rejection under 35 U.S.C. §103 is untenable. Withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
First, the examiner will address the obviousness of the amendments made.  Claim 119 now requires the antibody bind SEQ ID NO. 3.  Also, IHC must be performed with the antibody.  However, such limitations are already obvious from the combined teachings of record.  Lai teaches IHC at 0422.  Therefore, this is a well-known protocol in the prior art and so could be predictably used to measure Sox11 protein level in the obvious method of record.  With respect to the antibody binding SEQ ID No. 3, Lai teaches polyclonal antibodies can be used in diagnostic methods that detect cancer.  See paragraph 0351 
This discussion addresses all amendments made to the claims and so clearly for the reasons of record and here, the claims must stand rejected.  Applicant’s arguments are addressed below.
  The prior art of record shows Sox11 overexpression by mRNA analysis.  For the reasons of record, including the discussion over Ex parte Audrey Goddard, one would expect that this increased mRNA level translates, literally, to an increased protein level of Sox11 protein in EOC.  As stated previously, there is no requirement of a guarantee of 
Applicant’s argument over the seven genes of Hibbs is an old argument already addressed.  See the previous action.
Applicant’s argument over the worthiness of Sox11 as a marker is also an old argument already addressed.  See the previous action.
Applicant’s argument over 30% of ovarian carcinomas having Sox11 is also an old argument already addressed. See the previous action.
BMP-7 and CRABP-1 are not Sox11 and so no teaching away is present in Hibbs.  Sox11 would be expected to have correlating mRNA and protein levels for the reasons of record.
Also, it is noted that Applicant just attacks Hibbs individually, ignoring the other references teaching of Sox11 as a biomarker for EOC.  Regardless, one cannot obviate a 103 by attacking references individually.  No one reference need provide all claim elements or be relied on solely for obviousness.  Thus, Applicant’s arguments are off-point.  

With respect to Lai not teaching the entire method claimed here and reducing it to practice, neither is required for a finding of obviousness.  The method has not been done, it is simply obvious.  Arriving at it is obvious from the combined teachings of record and a reasonable expectation of success is had as previously discussed.  Applicant is also attacking references individually in their discussion of Clarke, Woolf, and Lai, thus said discussion is not persuasive.  All the references used relate to one another in some form and so are combinable as discussed already on record.
Diagnosis of EOC with Sox11 alone is not required by all claims rejected above, thus this finding is not commensurate in scope with all claims.  Even if Sox11 had to be the sole biomarker used, a reasonable expectation of success is had for doing this based on the abundant teachings of Sox11 as a biomarker for EOC in the art and the known correlation between mRNA and protein levels already discussed.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.